108 U.S. 164 (1883)
GAGE
v.
PUMPELLY and Others.
Supreme Court of United States.
Decided March 26th, 1883.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*165 Mr. Edward G. Mason for appellees.
Mr. Albert G. Riddle and Mr. August N. Gage for appellant.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Many of the affidavits sent up with the transcript state distinctly that the value of the property, which is the matter in dispute, exceeds $5,000. When an appeal has been allowed, after a contest as to the value of the matter in dispute, and there is evidence in the record which sustains our jurisdiction, the appeal will not be dismissed simply because upon examination of all the affidavits we may be of the opinion that possibly the estimates acted upon below were too high. There is no such decided preponderance of the evidence in this case against jurisdiction as to make it our duty to dismiss the appeal which has been allowed.
Motion denied.